                           Case 4:20-cv-00484-JAS Document 9 Filed 11/05/20 Page 1 of 4



                    1   Patrick Gunn (admitted Pro Hac Vice)
                        COOLEY LLP
                    2   101 California Street, 5th Floor
                        San Francisco, California 94111-5800
                    3   Telephone: (415) 693-2070
                        Facsimile: (415) 693-2222
                    4   Email:       pgunn@cooley.com
                    5   Mary O’Grady (011434)
                        Colin Proksel (034133)
                    6   Payslie Bowman (035418)
                        OSBORN MALEDON, P.A.
                    7   2929 North Central Avenue, 21st Floor
                        Phoenix, Arizona 85012-2793
                    8   Telephone: (602) 640-9000
                        Facsimile: (602) 640-9050
                    9   Email:       mogrady@omlaw.com
                        Email:       cproksel@omlaw.com
                   10   Email:       pbowman@omlaw.com
                   11   Attorneys for Plaintiffs
                   12   Additional counsel listed on following page
                   13
                                                   UNITED STATES DISTRICT COURT
                   14                               FOR THE DISTRICT OF ARIZONA
                   15   D.T., a minor, by and through his parent
                   16
                        and next friend Lizette Trujillo; Jane Doe, a   Case No. 4:20-cv-484-JAS
                        minor, by and through her parent and next
                   17
                        friend Susan Doe; and Helen Roe, a minor,
                        by and through her parent and next friend
                   18
                        Megan Roe,
                                                                        PLAINTIFFS’ NOTICE REGARDING JANE
                   19
                                          Plaintiffs,                   DOE’S SCHOOL START DATE AND
                                                                        SERVICE OF DEFENDANTS
                   20
                               v.

                   21
                        Dr. Cara M. Christ, in her official capacity
                        as State Registrar of Vital Records and
                   22
                        Director of the State of Arizona’s
                        Department of Health Services; Thomas
                   23
                        Salow, in his official capacity as Branch
                        Chief of the State of Arizona’s Division of
                   24
                        Public Health Licensing Services at the
                        Department of Health Services; and Krystal
                   25
                        Colburn, in her official capacity as Bureau
                        Chief and Assistant State Registrar of the
                   26
                        State of Arizona’s Bureau of Vital Records,

                   27
                                           Defendants.

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                           Case 4:20-cv-00484-JAS Document 9 Filed 11/05/20 Page 2 of 4



                    1   Barrett J. Anderson (admitted Pro Hac Vice)
                        COOLEY LLP
                    2   4401 Eastgate Mall
                        San Diego, California 92121-1909
                    3   Telephone: (858) 550-6000
                        Facsimile:     (858) 550-6420
                    4   Email:        banderson@cooley.com
                    5   Asaf Orr (admitted Pro Hac Vice)
                        NATIONAL CENTER FOR LESBIAN RIGHTS
                    6   870 Market Street, Suite 370
                        San Francisco, California 94102
                    7   Telephone: (415) 392-6257
                        Facsimile: (415) 392-8442
                    8   Email:       aorr@nclrights.org
                    9   Attorneys for Plaintiffs
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                           Case 4:20-cv-00484-JAS Document 9 Filed 11/05/20 Page 3 of 4



                    1          Plaintiffs D.T., Jane Doe, and Helen Roe, by and through their respective counsel
                    2   of record, hereby state as follows:
                    3          1.     Jane Doe’s school will require her to return to in-person schooling on
                    4   Monday, January 4, 2021.
                    5          2.     Plaintiffs’ counsel informed Susan Doe of her ongoing obligation to update
                    6   the Court of any changes to Jane Doe’s in-person schooling start date. Susan, along with
                    7   the undersigned, will continuously monitor the start date for her school and will
                    8   immediately file a notice with the Court if the start date for her school changes.
                    9          3.     On November 4, 2020, after filing the Complaint, Plaintiffs’ counsel
                   10   conferred by email with Patricia LaMagna, an Assistant Attorney General in the Arizona
                   11   Attorney General’s Office. Ms. LaMagna agreed to waive service for Defendants Dr. Cara
                   12   M. Christ, Thomas Salow, and Krystal Colburn. Ms. LaMagna also agreed to accept
                   13   electronic service of filings.
                   14          4.     On November 4, 2020, Plaintiffs’ counsel sent to Ms. LaMagna by email the
                   15   Complaint (Doc. 1), along with waivers of service for each Defendant. Later that
                   16   afternoon, Plaintiffs’ counsel sent to Ms. LaMagna in a separate email the Court-issued
                   17   summons for each Defendant (Docs. 6, 6-1, 6-2), Jane Doe and Helen Roe’s Motion to
                   18   Proceed Under a Pseudonym (Doc. 2), Jane Doe’s Motion for Preliminary Injunction
                   19   (Doc. 3), and the supporting documents for those submissions.
                   20          5.     Prior to filing the Complaint, Plaintiffs’ counsel inquired several times with
                   21   attorneys at the Arizona Attorney Generals’ Office about Defendants’ position on Jane
                   22   Doe’s proposed motion to seal certain supporting exhibits to her Motion for Preliminary
                   23   Injunction. On November 4, 2020, Ms. LaMagna requested that Plaintiffs delay filing
                   24   their proposed motion to seal until November 5, 2020. Plaintiffs delayed filing that
                   25   proposed motion as a courtesy to Defendants and now await their position on sealing those
                   26   exhibits. In any event, Plaintiffs intend to file their proposed motion to seal by the end of
                   27   the day on November 5, 2020.
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                      1                 PLAINTIFFS’ NOTICE RE
 SAN FRANCISCO
                                                                                 SCHOOL START DATE & SERVICE
                           Case 4:20-cv-00484-JAS Document 9 Filed 11/05/20 Page 4 of 4



                    1          6.     On the evening of November 4, 2020, Plaintiffs’ counsel contacted
                    2   Ms. LaMagna by email to provide her with the Court’s Orders on that date (Docs. 7, 8),
                    3   and to notify her of the Court’s questions regarding the evidentiary hearing. Plaintiffs will
                    4   update the Court about the parties’ expectations for witnesses and the length of the hearing
                    5   following that conference.
                    6          Respectfully submitted this 5th day of November, 2020
                    7
                                                                    OSBORN MALEDON, P.A.
                    8
                                                                     s/Colin M. Proksel
                    9                                               Mary O’Grady (011434)
                                                                    Colin Proksel (034133)
                   10                                               Payslie Bowman (035418)
                                                                    OSBORN MALEDON, P.A.
                   11                                               2929 North Central Avenue, 21st Floor
                                                                    Phoenix, Arizona 85012-2793
                   12                                               Telephone: (602) 640-9000
                                                                    Facsimile: (602) 640-9050
                   13                                               Email:       mogrady@omlaw.com
                                                                    Email:       cproksel@omlaw.com
                   14                                               Email:       pbowman@omlaw.com
                   15                                               Asaf Orr (admitted Pro Hac Vice)
                                                                    NATIONAL CENTER FOR LESBIAN
                   16                                               RIGHTS
                                                                    870 Market Street, Suite 370
                   17                                               San Francisco, California 94102
                                                                    Telephone: (415) 392-6257
                   18                                               Facsimile: (415) 392-8442
                                                                    Email:      aorr@nclrights.org
                   19
                                                                    Patrick Gunn (admitted Pro Hac Vice)
                   20                                               COOLEY LLP
                                                                    101 California Street, 5th Floor
                   21                                               San Francisco, California 94111-5800
                                                                    Telephone: (415) 693-2070
                   22                                               Facsimile: (415) 693-2222
                                                                    Email:      pgunn@cooley.com
                   23
                                                                    Barrett J. Anderson (admitted Pro Hac Vice)
                   24                                               COOLEY LLP
                                                                    4401 Eastgate Mall
                   25                                               San Diego, California 92121-1909
                                                                    Telephone: (858) 550-6000
                   26                                               Facsimile: (858) 550-6420
                                                                    Email:       banderson@cooley.com
                   27
                                                                    Attorneys for Plaintiffs
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                      2                 PLAINTIFFS’ NOTICE RE
 SAN FRANCISCO
                                                                                 SCHOOL START DATE & SERVICE
